IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Central Valley School District,                  :
                        Appellant                :
                                                 :
                       v.                        :    No. 1323 C.D. 2021
                                                 :    SUBMITTED: October 11, 2022
Central Valley Education Association,            :
PSEA/NEA                                         :


BEFORE:        HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE LORI A. DUMAS, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                          FILED: November 7, 2022

               Central Valley School District appeals from an order of the Court of
Common Pleas of Beaver County denying the District’s petition to vacate the
arbitration award that sustained the grievance of Rebecca Hall and reinstated Hall to
her teaching position with the District. Based on our limited and highly deferential
standard of review, we affirm.
               The facts as determined by the arbitrator are as follows.1 In the fall of
2019, Hall was a third grade teacher at Todd Lane Elementary School in Monaca,

    1
      It is well established that an “arbitrator is authorized to make findings of fact to inform his
interpretation of the [collective bargaining agreement].” Millcreek Twp. Sch. Dist. v. Millcreek
Twp. Educ. Support Pers. Ass’n, 210 A.3d 993, 1006 (Pa. 2019). “An arbitrator’s findings of fact
are not reviewable on appeal, and as long as he has arguably construed or applied the collective
bargaining agreement, an appellate court may not second-guess his findings of fact or
interpretation.” Coatesville Area Sch. Dist. v. Coatesville Area Teachers’ Ass’n/Pa. State Educ.
Ass’n, 978 A.2d 413, 415 n.2 (Pa. Cmwlth. 2009). See also Millcreek, 210 A.3d at 1014.
Pennsylvania, and had been employed by the District or one of its predecessors for
over 15 years. On or about October 20, 2019, the District became aware of a video
posted to the social media platform TikTok in which Hall appeared with her minor
daughter, a ninth grade student in the District at the time. The video lasted
approximately 15 seconds and was accompanied by a song with explicit lyrics,
including several offensive words and referencing a sexual act. Hall can be seen at
two separate points in the video lip-syncing several lines of the song and using
“suggestive hand and body motions.” Original Record (O.R.), Statement of Charges,
at 544. It is undisputed that the video was recorded while Hall was off duty in her
home, it was not made using any District equipment, and there is nothing in the video
identifying Hall as a District employee or utilizing any indicia of the District. It is
further undisputed that Hall instructed her daughter not to post the video to social
media after it was filmed. Once Hall learned that her daughter had, in fact, posted
the video to TikTok, Hall told her daughter to remove it but failed to take affirmative
steps to ensure its immediate removal.
              Hall was provided a Loudermill hearing,2 after which she was
suspended without pay effective November 1, 2019. The District subsequently
issued a Statement of Charges formally charging Hall with immorality,
incompetency, intemperance, and willful neglect of duties in violation of Section
1122(a) of the Public School Code of 1949 (School Code)3 based upon her
appearance in the TikTok video. The Statement of Charges explained:

    2
      Under Cleveland Board of Education v. Loudermill, 470 U.S. 532 (1985), “due process
requires that a public employee must receive a pre-termination hearing.” Bonatesta v. N. Cambria
Sch. Dist., 48 A.3d 552, 554 n.3 (Pa. Cmwlth. 2012).

    3
      Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 11-1122(a). That section provides,
in pertinent part:
(Footnote continued on next page…)


                                               2
            You engaged in such unacceptable and outrageous
            behavior when you engaged in the above referenced
            inappropriate conduct, which was widely disseminated to
            the general school community, which has cast the []
            District and yourself in a negative light and portrayed
            yourself as a negative role model for the students and
            families of the [] District based upon your conduct and
            behavior described herein.

O.R., Statement of Charges, at 545. The Statement of Charges also notified Hall
that the District would recommend to the District Board of School Directors that she
be dismissed from her teaching position. The School Board voted unanimously to
terminate Hall’s employment at its next meeting, and a Termination Notice was
issued to Hall on December 9, 2019.
            The Association filed a grievance on Hall’s behalf alleging that the
District violated the parties’ collective bargaining agreement (CBA) by suspending
her without pay and subsequently terminating her employment without just cause.
The case proceeded to arbitration with hearings spanning multiple days, during
which both parties presented the testimony of multiple witnesses. Notably, the
District presented testimony from the following witnesses, all of whom were District
employees: Sam Cercone, the District’s Director of Athletics and Transportation;
Shawn McCreary, the High School Principal; Edward Eimiller, the District’s



            The only valid causes for termination of a contract heretofore or
            hereafter entered into with a professional employe shall be
            immorality; incompetency; unsatisfactory teaching performance . . .
            ; intemperance; cruelty; persistent negligence in the performance of
            duties; wilful neglect of duties; . . . on the part of the professional
            employe[] . . . .

Id.


                                              3
Director of Technology; Christina Feragotti, the Principal of Todd Lane Elementary
School where Hall worked; Erin Park, the District’s Special Education Director; and
Dr. Nicholas Perry, the District’s Superintendent. All of the District’s witnesses
testified that they believed Hall’s actions with respect to the TikTok video offended
the morals of the community. Hall testified on her own behalf, as did her daughter.
In addition, three of Hall’s friends testified that they were not offended by the video
and/or that they had no concerns about Hall’s ability to serve as a positive role model
following the video. Notably, two of Hall’s witnesses had lived in the District for
approximately 20 years.
             The arbitrator issued an opinion and award on April 16, 2021,
recounting in extensive detail the testimony of each of the above witnesses. The
arbitrator ultimately found that the District did not establish just cause for Hall’s
suspension and termination and, therefore, sustained the grievance.              More
specifically, he found that the District failed to meet its burden of establishing that
Hall’s actions offended the morals of the community, a requirement for the charge
of immorality under Section 1122(a) of the School Code. The arbitrator noted that
the only witnesses to testify on behalf of the District were its own employees, such
as administrators and teachers, rather than members of the School Board who are
elected by the community. Further, the arbitrator stressed that the District failed to
demonstrate that the video was widely disseminated in the community and that it
never would have been viewed absent the actions of Hall’s daughter, whom he
described as presenting “a nonchalant or indifferent attitude toward her mother’s
wishes and interests” at the hearing. Reproduced Record at 99a. He noted that while
Hall’s participation in the video may have been inappropriate or unprofessional, this
was not enough to demonstrate a violation of Section 1122(a) of the School Code.



                                          4
The Award reinstated Hall to her position as a teacher with the District and directed
that she be made whole for all lost earnings, seniority, and benefits.
               The District then petitioned the trial court to vacate the award setting
forth 15 bases for vacation, including that the arbitrator’s decision: does not reflect
a proper interpretation of the CBA; incorrectly applies the CBA’s definition of just
cause; does not satisfy the essence test; and is contrary to law because it creates a
new standard for immorality. In its October 25, 2021, opinion, the trial court
specified that it did not agree with the arbitrator’s holding that the District had not
presented substantial evidence of the moral values of the community because its
witnesses all held administrative positions in the District and, specifically, that it
failed to call any School Board members to testify. Nonetheless, the trial court found
substantial evidence to support the arbitrator’s determination based on the lack of
wide distribution of the video or publicity or community controversy surrounding it,
and the fact that nothing in the video could connect the participants with the district
or identify Hall as a teacher. We agree with this analysis. Simply put, it is not
enough to prove that an act was committed which had the theoretical potential to
offend community standards or to have a bad influence on students. Rather, the act
must be done in such a circumstance as to pose a significant likelihood of doing so.4


    4
      It is undisputed that to establish a charge of immorality under Section 1122(a) of the School
Code, a district must prove “(1) that the alleged immoral act actually occurred; (2) that the act
offends the morals of the community; and (3) that the act sets a bad example for students.” Sch.
Dist. of Phila. v. Jones, 139 A.3d 358, 365 (Pa. Cmwlth. 2016) [quoting McFerren v. Farrell Area
Sch. Dist., 993 A.2d 344, 353-54 (Pa. Cmwlth. 2010)]. Like the trial court, we interpret the
arbitrator’s determination as a finding that the video, because of its very limited dissemination, did
not, in fact, offend the community or set a bad example for students. As noted above, we are
bound by the factual findings of the arbitrator. Here, both the trial court and the arbitrator stressed
that while Hall participated in the filming of the video, she did so within her own home; she did
not identify herself as an employee of the District nor was any indicia of the District used or seen
(Footnote continued on next page…)


                                                  5
Stressing the deferential standard of review in grievance arbitration matters, the trial
court denied the District’s petition to vacate.
               On appeal to this Court,5 the District argues that the trial court erred in
refusing to vacate the award because (1) the award fails to draw its essence from the
terms of the CBA and is not a rational interpretation of the CBA; (2) the arbitrator
failed to properly apply the negotiated and defined just cause provision of the CBA;
and (3) the arbitrator’s opinion and award created a new standard and requirements
for a school district to prove a charge of immorality under the School Code.
               Because the trial court ably addressed the District’s claims we affirm
based on the well written opinion of the Honorable James J. Ross.




                                               _____________________________________
                                               BONNIE BRIGANCE LEADBETTER,
                                               President Judge Emerita



Judge Wallace did not participate in the decision for this case.




in the video; Hall specifically instructed her daughter not to post the video to social media; and the
video never would have been seen if Hall’s daughter had obeyed her wishes.

    5
    In its brief the District specifies that its appeal is limited to issues surrounding the charge of
immorality. District’s Br. at 11.


                                                  6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Central Valley School District,           :
                        Appellant         :
                                          :
                  v.                      :   No. 1323 C.D. 2021
                                          :
Central Valley Education Association,     :
PSEA/NEA                                  :

                                    ORDER


            AND NOW, this 7th day of November, 2022, based on the foregoing
opinion and the opinion of the Court of Common Pleas of Beaver County (C.C.P.
Beaver, No. 10676-2021, filed Oct. 25, 2021) (Ross, J.), appended hereto, we
AFFIRM the Order of the trial court.



                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        President Judge Emerita